DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 12/22/2020 in which claims 1, 14, 18, and 21-22 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1 (and elsewhere, where applicable), Examiner was unable to find support for “continuous” in the specification.  If Applicant believes that the support exist in the specification, Applicant is encouraged to point out specific paragraph(s) of the specification where the support can be found.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), the complete scope of “continuous” is unclear.  In particular, it is unclear what is meant by “continuous historical tax return data”.  A historical tax return data is interpreted as tax returns, which have been previously filed.  The scope of “continuous” as in “continuous historical tax return data” is unclear to the Examiner and the claim does not clearly define how continuous historical tax return would have different scope than historical tax return data.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing an error score for the taxpayer’s previously filed tax return without significantly more. 
Examiner has identified claim 14 as the claim that represents the claimed invention presented in independent claims 1 and 14.
Step 1: YES).
The claim 14 recites at least one data store storing a first set of tax-related data known to be associated with erroneous returns; a prediction engine comprising: a statistical analyzer, operable to receive data from the data store and generate, using computer-assisted multivariate analysis, a questionnaire based on continuous historical tax return data, said continuous historical tax data comprising a plurality of correct and incorrect tax returns, each correct and incorrect tax return comprising a plurality of tax data items, the questionnaire comprising a plurality of questions determined by the multivariate analysis to be predictive of a likelihood of an error in the previously filed tax return, wherein the likelihood is reduced to a binary indicator by comparing the likelihood to a threshold value, wherein the plurality of questions are based on the binary indicators and binary inputs are presented to the user for response via a user interface; and an error score calculator associated with the questionnaire; at least one display operable to display the questionnaire and an output of the prediction engine, wherein at least one question is presented by the questionnaire requesting a binary input, wherein the at least one question is based on the binary indicator determined from the continuous historical tax return data; an input device, operable to receive a user’s responses at the presented binary inputs to the questionnaire and pass the responses to the error score calculator; and wherein the error score calculator calculates an error score based on the user’s responses to the questionnaire.  These limitations describe the abstract idea of providing an error score for the taxpayer’s previously filed tax return, which may correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions), and hence the claim is directed to an abstract idea.  The data store, a prediction engine, a statistical analyzer, and a computer-assisted multivariate analysis, and a user interface do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 14 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitation of a data store, a prediction engine, a statistical analyzer, a computer-assisted multivariate analysis, and a user interface result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a data store, a prediction engine, a statistical analyzer, a computer-assisted multivariate analysis, and a user interface are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations of storing a first set of tax-related data known to be associated with erroneous returns; receive data from the data store are a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 14 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, and a user interface of a data store, a prediction engine, a statistical analyzer, and a computer-assisted multivariate analysis, and a user interface are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The limitations of storing a first set of tax-related data known to be associated with erroneous returns; receive data from the data store are a form of insignificant extra-solution activity and should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification in [0005], [0022], [0028] describes the storing and receiving steps to be carried out using a generic computer, which is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner (MPEP 2106(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 14 is not patent eligible.
Similar arguments can be extended to other independent claim 1 and hence the claim 1 is rejected on similar grounds as claim 14.
Dependent claims 2-13 and 15-17 further define the abstract idea that is present in their respective independent claims 1 and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-17 are not patent-eligible.
Claims 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of presenting recommendation to the user for preparing an amended return based on the error score without significantly more. 
Examiner has identified claim 18 as the claim that represents the claimed invention presented in independent claims 18 and 21-22.
Claim 18 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 18 recites a series of steps, e.g., receiving continuous tax-related data associated with a plurality of erroneous tax returns; compiling, based on the continuous tax-related data associated with the plurality of erroneous returns, a plurality of indicators indicating an increased likelihood of error in an associated tax return; generating, by a prediction engine and using computer-assisted multivariate analysis, a questionnaire based on at least a portion of the plurality of indicators and an error score calculator associated with the questionnaire, the questionnaire comprising a plurality of questions determined by the multivariate analysis to be predictive of the likelihood of an error in the previously filed tax return, wherein the likelihood is reduced to a binary indicator by comparing the likelihood to a threshold value, wherein the plurality of questions are based on the binary indicators and binary inputs are presented to the user for response via a user interface; presenting the questionnaire to a user; presenting at least one question by the questionnaire requesting a binary input, wherein the at least one question is based on the binary indicators determined from the continuous tax-related data receiving tax-related data from the user via the binary inputs responsive to the questionnaire; passing the tax-related data received from the user data to the prediction engine; receiving from the prediction engine an error score for a tax return associated with the tax-related data received from the user; and presenting to the user a recommendation as to preparing an amended return based on the error score.  These limitations describe the abstract idea of presenting recommendation to the user for preparing an amended return based on the error score, which may correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions), and hence the claim recites an abstract idea.  The prediction engine, computer-assisted multivariate analysis, and a user interface limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 18 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of prediction engine, a computer-assisted multivariate analysis, and the user interface result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of prediction engine and a computer-assisted multivariate analysis are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation of receiving continuous tax-related data associated with a plurality of erroneous tax returns is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 18 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a prediction engine, a computer-assisted multivariate analysis, and the user interface are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  The receiving tax-related data associated with a plurality of erroneous tax returns is a form of insignificant extra-solution activity and should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification in [0005], [0022], [0028] describes the receiving step to be carried out using a generic computer, which is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner (MPEP 2106(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 18 is not patent eligible.
Similar arguments can be extended to other independent claims 21-22 and hence the claims 21-22 are rejected on similar grounds as claim 18.
Dependent claims 19-20 further define the abstract idea that is present in their respective independent claim 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 18-22 are not patent-eligible.

Response to Arguments
Applicant's arguments filed dated 12/22/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-22 under 35 U.S.C. 101, Applicant states that the claims are not directed to an abstract idea.  The claim amendments provide a specifically structured user interface with questions for binary responses with concordant functionality of reducing the continuous data to binary data to provide the binary questions.  The continuous multivariate data is reduced to binary data to present a simplified and understandable user interface to the user.
Examiner respectfully disagrees and notes that under Step 2A, Prong One, the claim limitations are considered to determine if it recites an abstract idea irrespective of technical limitations.  The technical limitations are also considered to determine if it restricts the claim from reciting an abstract idea.  In this case, it was determined that the claim recites an abstract idea and the technical limitations do not necessarily restrict the claim from reciting an abstract idea.  The technical limitations are further considered under Step 2A, Prong Two and Step 2B to determine if the technical limitations integrate the abstract idea into a practical application or amount to add significantly more.  Thus, these arguments are not persuasive.
Applicant also states that the user interface is specifically structure to construct questions and receive binary inputs that are compared to binary information based on continuous data.  Determining binary indicators from continuous data such that binary inputs may be received from the user provides an improvement in the technological field of online tax filing.  Applicant then submits that this is a more efficient systems and method and therefore is an advance in the technological field.  As such, the instant claims integrate a practical application into the abstract idea and, consequently, are patent eligible.
Examiner respectfully disagrees and notes that it is unclear how the binary questions are structured based on the historical tax return data.  It is unclear if it involves technology or technical improvement.  The specification does not identify any technical problems in this field.  The specification and claim do not go into specific detail as to how the technology provides a technical solution in this regard.  The limitations are recited at a high level of generality and simply displaying a set of questions on a user interface is nothing more than displaying data to the user with the use of technology.  In other words, the claim simply applies the abstract idea using technology as a tool without providing a technical improvement.  Thus, these arguments are not persuasive.
Applicant states that the claims recite steps that are not well-understood, routine, and conventional.  Applicant submits that the claims recite limitations that provide for the functionality of conditioning data to present a specifically structured questionnaire via a user interface that allows simplicity to a user, and efficiency to processing the user’s responses.  The specific structure and concordant functionality of the graphical user interface are removed from the abstract idea, as compared to conventional computer implementations and known procedures.  Further, determining binary indicators of a likelihood of error to provide a simple questionnaire is not well-understood, routine, and conventional in the field of online tax filing.
Examiner respectfully disagrees and notes that the determining step is recited at a high level of generality and providing a simple questionnaire is nothing more than providing data or information to a user, which is abstract in nature.  The use of technology to present questionnaire to the user amounts to applying the abstract idea using technology as a tool.  This cannot amount to an inventive concept as it relates to an abstract idea (see MPEP 2106.05(I), an inventive concept cannot be furnished by an abstract idea).  Thus, there is no inventive concept present in the claim and the limitations do not amount to add significantly more.  Thus, these arguments are not persuasive.
	Examiner relies on the response presented above for maintaining the rejection of dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693